                                                                                 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


STRALIA MARITIME S.A. et al.,

                   Plaintiffs,

v.                                             CASE NO. 1:18cv4150-RH

PRAXIS ENERGY AGENTS DMCC,

          Defendant.
______________________________________/


                          JUDGMENT FOR ATTORNEY’S FEES


         The default judgment entered on January 24, 2020, ECF No. 112, did not

include attorney’s fees incurred by the plaintiff in this action but said a separate

judgment for fees would be entered upon submission of a properly supported post-

judgment application. The plaintiff now has filed a timely post-judgment

application for attorney’s fees and costs.

         The application supports a fee award of $166,315.50, calculated as follows.

Attorney Michael E. Unger worked 311.5 hours at $350. Michael Dehart worked

116.7 hours in 2018 at $215 per hour and 140 hours in 2019 at $230 per hour. I

find that these hours were reasonably devoted to the case; that the claimed rates are

reasonable; that the overall fee is reasonable; and that the hours, rates, and overall



Case No. 1:18cv4150-RH
                                                                                 Page 2 of 2




fee are within the range that customarily would be charged by an attorney in this

district for services of this kind. Indeed, the hourly rates are on the low end of the

range. I find that the plaintiff Stralia Maritime S.A. actually and reasonably

incurred fees in this amount.

         The application also claims an additional amount—$14,877.50—for work

performed by unidentified others. Without information about who performed the

work at what rate, the additional amount cannot properly be awarded.

         The application also claims unidentified and unsupported “costs” in the

amount of $10,133.20. Without additional information and support, this amount

cannot properly be awarded.

         For these reasons,

         IT IS ADJUDGED that the plaintiff Stralia Maritime S.A. recover from the

defendant Praxis Energy Agents DMCC the amount of One Hundred Sixty-Six

Thousand Three Hundred Fifteen and 50/100 Dollars ($166,315.50). This

judgment is in addition to the default judgment for $334,607.40 previously entered

in this case.

         SO ORDERED on March 10, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 1:18cv4150-RH
